In an action in equity, brought by three of the residuary legatees of the will of Adam Metz, deceased, for the purpose of procuring a judgment setting aside certain transfers by the executors of that will to the defendant corporations, respectively, of testator’s roller skating business and the real estate upon which it was conducted, and for other relief, judgment in favor of plaintiffs unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.